BR1CKELL, C. J.
— The service of process in this case was without authority of law, unless it can be drawn within the influence of the act of the General Assemblv, approved February 26, 1887. — Pamph. Acts Í886-87, p. 68 ; Code, p. 592. The act refers exclusively to cases in which a railroad corporation voluntarily, parts with the possession of its railroad, or voluntarily permits it to be used by a natural person or another corporation. It has no reference to compulsory disposses*205sion by tlie decree on judgment of a court of competent jurisdiction; no reference to a case in which the possession and use of the railroad is transferred to receivers. We do not apprehend that any serious injury or inconvenience may result from this construction of the statute. The court appointing the receivers has plenary jurisdiction over them, and upon a proper application would direct the mode in which service upon them should he effected, or would require them to acknowledge service; or would authorize .the party applying to intervene by petition in the suit 'in which the receivers were appointed, and so moulding the procedure on the intervention, that tlie full measure of the rights of the parties would be administered.
The application for the mandamus is denied.